Citation Nr: 1438462	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-37 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for heart disease to include cardiomyopathy; atrial fibrillation; mitral valve prolapse; congestive heart failure; and placement of a biventricular pacing implantable defibrillator.

2.  Entitlement to an initial disability rating in excess of 10 percent for mild, non-obstructive coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to October 1967 and service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before a Decision Review Officer (DRO) in September 2012 and before the undersigned Veterans Law Judge during an April 2014 Travel Board hearing.  Transcripts are associated with the record.  

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) electronic claims files.

The Board notes that the Veteran included with his October 2009 substantive appeal a request to cancel his appeals for entitlement to service connection for sleep apnea and hypertension and his appeals for higher initial disability ratings for right and left lower extremity peripheral neuropathy and bilateral hearing loss.  Because he submitted his request to cancel these appeals at the same time that he submitted his substantive appeal, the Veteran never perfected the appeals and, consequently, they are not currently before the Board.  See 38 C.F.R. § 20.200 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While secondary service connection opinions were obtained regarding cardiomyopathy, mitral valve prolapse, atrial fibrillation, a history of congestive heart failure, and biventricular pacing implantable defibrillator placement, they are inadequate, as they do not contain a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the record lacks an adequate opinion regarding whether any of those conditions may be related to conceded in-service herbicide exposure.

Regarding the Veteran's claim for a higher disability rating, more contemporaneous medical evidence is needed to determine the current severity of his mild, non-obstructive coronary artery disease, as private treatment records suggest that it may have worsened.  See December 2011 Heart Care Centers Treatment Records (revealing an ejection fraction of 22.6 percent); see also Travel Board Transcript pp. 3-6 (reporting that his symptoms had worsened and his defibrillator had gone off several times).  Moreover, the Board lacks the medical expertise to distinguish between symptoms attributable to his mild, non-obstructive coronary artery disease, and symptoms attributable to his other cardiovascular conditions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA, Palos Community Hospital, St. Francis Hospital, Consultants in Cardiology, Hinsdale Hospital, Heart Health Center, Heart Care Centers of Illinois, Suburban Pulmonology and Sleep Associates, DuPage Medical Group, and Dr. Bump, dated since February 2006.  Any attempts should be associated with the claims file.  

2. Second, AFTER any outstanding treatment records have been received, schedule the Veteran for an examination by the April 2013 VA cardiologist, if possible or, if unavailable, by another VA physician, to determine the current severity of the Veteran's mild, non-obstructive coronary artery disease.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already in the claims file.  The examiner should review this Remand and the claims file, perform all indicated studies, and report any findings, including any functional impairment or effects on employment and ordinary activities, in detail.

The examiner should also indicate which of the Veteran's symptoms are at least as likely as not attributable solely to his mild, non-obstructive coronary atherosclerotic disease and which are attributable to his other diagnoses.  Please provide the basis for any diagnosis or opinion and a rationale, or reasoned medical explanation, for any opinion. 

If the examiner finds that an opinion cannot be rendered regarding the attribution of the Veteran's symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

Finally, the examiner should comment on medical findings of record that indicate the Veteran's mild, non-obstructive coronary artery disease is not and has not been ischemic.  See June 2007 VA Diabetes Examination (finding the Veteran did not have ischemic heart disease); October 2012 VA Ischemic Heart Disease Examination (finding the Veteran did not have ischemic heart disease).

3. Second, obtain an addendum opinion from the April 2013 VA examiner, if possible or, if unavailable, from another VA physician, to determine the nature and etiology of any cardiomyopathy, mitral valve prolapse, atrial fibrillation, congestive heart failure, and biventricular pacing implantable defibrillator placement.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file.

Regarding any cardiomyopathy, the examiner MUST provide an opinion, based on evidence in the record, on the following issues: 

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any cardiomyopathy present at any time after the Veteran's filing of his February 2007 claim is etiologically related to an in-service injury, event, or disease, to include conceded in-service exposure to herbicides;

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any cardiomyopathy present at any time after the Veteran's filing of his February 2007 claim is proximately due to or, alternatively, chronically aggravated (i.e., worsened beyond its natural progression) by service-connected disability, to include mild, non-obstructive coronary artery disease. 

The examiner should also indicate whether any cardiomyopathy present at any time after the Veteran's filing of his February 2007 claim has been ischemic.

Regarding any mitral valve prolapse, the examiner MUST provide an opinion, based on evidence in the record, on the following issues: 

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any mitral valve prolapse present at any time after the Veteran's filing of his February 2007 claim is etiologically related to an in-service injury, event, or disease, to include conceded in-service exposure to herbicides;

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any mitral valve prolapse present at any time after the Veteran's filing of his February 2007 claim is proximately due to or, alternatively, chronically aggravated (i.e., worsened beyond its natural progression) by service-connected disability, to include mild, non-obstructive coronary artery disease. 

Regarding any atrial fibrillation, the examiner MUST provide an opinion, based on evidence in the record, on the following issues: 

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any atrial fibrillation present at any time after the Veteran's filing of his February 2007 claim is etiologically related to an in-service injury, event, or disease, to include conceded in-service exposure to herbicides;

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any atrial fibrillation present at any time after the Veteran's filing of his February 2007 claim is proximately due to or, alternatively, chronically aggravated (i.e., worsened beyond its natural progression) by service-connected disability, to include mild, non-obstructive coronary artery disease. 

Regarding any congestive heart failure, the examiner MUST provide an opinion, based on evidence in the record, regarding: 

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any congestive heart failure present at any time after the Veteran's filing of his February 2007 claim is etiologically related to an in-service injury, event, or disease, to include conceded in-service exposure to herbicides;

(d) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any congestive heart failure present at any time after the Veteran's February 2007 claim is proximately due to or, alternatively, chronically aggravated (i.e., worsened beyond its natural progression) by service-connected disability, to include mild, non-obstructive coronary artery disease; 

Regarding the placement of a defibrillator, the examiner MUST provide an opinion, based on evidence in the record, on the following issues: 

(e) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any implantation of a defibrillator device or any residual of the implantation of a defibrillator device present at any time after the Veteran's February 2007 claim is etiologically related to an in-service injury, event, or disease, to include conceded in-service exposure to herbicides;

(f) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any implantation of a defibrillator device or any residual of the implantation of a defibrillator device present at any time after the Veteran's February 2007 claim is proximately due to or, alternatively, chronically aggravated (i.e., worsened beyond its natural progression) by service-connected disability, to include mild, non-obstructive coronary artery disease; 

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  See April 2007 Statement (reporting being sent to base camp for heart palpitations in service); see also March 1982 Army Reserve Quadrennial Medical Examination (finding an irregular heart rate).  

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion. 

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

4. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



